Citation Nr: 1312884	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  09-50 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a brain tumor. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1979 to April 1999.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).  In November 2012, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran claims that his brain tumor, diagnosed in October 2007, had its onset during his active duty service.  He contends that hearing loss noted in service was an unrecognized manifestation of the tumor.  In support of remote (in-service) onset, he notes that his brain tumor was determined to be a slow growing one.  He has submitted a medical opinion indicating that the tumor existed many years prior to diagnosis, and another indicating that it has been growing slowly all his life.  

A VA medical nexus opinion has not been sought in this matter.  An opinion is necessary if the evidence of record: (A) contains competent evidence that the Veteran has a disability, or persistent or recurrent symptoms of a disability; (B) establishes that the Veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be with the established event, injury, or disease in service, but (D) does not contain sufficient medical evidence to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  The Court has held that the element requiring that the evidence indicate that there "may" be a nexus between a disability and service is a "low threshold" requirement.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  
Here, the Veteran has a diagnosis of a brain tumor, and there is medical evidence suggesting that based on the growth rate, or symptoms shown, the tumor may have had its onset in-service.  Accordingly, the low threshold standard of Mclendon is met; a VA examination to secure a nexus opinion is necessary.

Further, the Veteran asserts he experienced symptoms (hearing and vision problems, nausea, dizziness) associated with his brain tumor, and sought treatment for such in early 2007.  The earliest medical record associated with the record is from October 2007.  Any earlier (than October 2007) record of treatment and/or evaluation the Veteran may have received for symptoms that might be related to his brain tumor would be pertinent evidence that must be secured.  In addition, in February 2009, the Veteran identified Innovative Rehab Solutions as a treatment provider (with pertinent records) and completed an authorization for VA to obtain all treatment records.  There is no indication in the record this was done.  

Accordingly, the case is REMANDED for the following:

1. The RO should ask the Veteran to identify all providers of treatment and/or evaluation he has received for his brain tumor and/or symptoms that have been attribute to his tumor (to include any treatment or evaluation for related symptoms prior to October 2007) and to provide any authorizations necessary for VA to obtain all outstanding records of any such private treatment/evaluation (to include an updated release for the allegedly pertinent records from Innovative Rehab Solutions).  The RO should secure for the record copies of the complete records (not already associated with the claims folder) from the sources identified, to specifically include records from Innovative Rehab Solutions, and any VA treatment records.  If any records sought are not available, the reason for their unavailability must be noted in the record. 
2. The RO should then arrange for the Veteran's claims file to be forwarded to a neuropathologist for review and a medical advisory opinion as to whether it is at least as likely as not (i.e., a 50 %or better probability) that the Veteran's brain tumor had its onset, or was aggravated, during his active duty service.  The examiner must explain the rationale for the opinion.  

The explanation of rationale should include comment on the Veteran's allegations that his hearing loss was an unrecognized symptom of the brain tumor at issue, and should address the private physician's statements that the Veteran's tumor was extremely slow growing (and could have existed many years prior to diagnosis, and by inference as early as in service). 

3. The RO should then review the record and re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


